Citation Nr: 0310556	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including dementia with psychotic features.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied service connection for 
residuals of a head injury, to include dementia with 
psychotic features.

This Board remanded this case to the RO in May 2000, for the 
purpose of further development of the evidence.  As is 
discussed below, the Board again remanded the case in April 
2003, for the purpose of scheduling of a Board video 
conference hearing.


REMAND

In August 2002, pursuant to 38 C.F.R. § 20.704, the Board 
granted the veteran's motion to reschedule a videoconference 
hearing before a member of the Board at the RO.  A hearing 
was scheduled in April 2003, but the veteran did not appear.  
However, notice of the hearing was sent to an address 
indicated as no longer correct by the Postal Service as of 
August 2002.  Specifically, a large envelope containing July 
2002 correspondence to the veteran from the Board indicates 
that an old address, to which the notification of the April 
2003 hearing was sent, was not correct as of August 2002.  
The envelope listed a new address provided by the Postal 
Service, although the correspondence was returned to the 
Board because the forwarding time from the old address to the 
new address had expired.  Thus, the RO was on notice that the 
old address was not valid as of August 2002 and that there 
was of record a more recent address at which the veteran 
could be contacted.  
 
Also, although the statutes codifying the Veterans Claims 
Assistance Act of 2000 are set forth in a December 2001 
Supplemental Statement of the Case (SSOC), further action is 
necessary to ensure the veteran is notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  38 U.S.C.A. § 5103 (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That is, in 
addition to citing the language in the statute codifying 
and/or regulation implementing the notice requirements of 
VCCA, the veteran must be specifically notified as to which 
portion of evidence he should provide, and which portion VA 
will attempt to obtain.  The regulation authorizing such 
action by the Board, 38 C.F.R. § 19.9(a)(2), was recently 
invalidated.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should make reasonable efforts 
to ascertain the veteran's current 
address and to contact him.  If 
successful, the RO is to reschedule the 
Board videoconference hearing requested 
by the veteran.

2.  The RO should ensure that, to the 
extent possible, the new notification 
requirements of VCAA are fully complied 
with and satisfied.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  The Board acknowledges that the 
RO's ability to conduct such notice and 
development will largely be contingent on 
its ability to locate and contact the 
veteran.

The purpose of this REMAND is to comply with due process 
requirements.  After the actions directed are completed, and 
a Supplemental Statement of the Case is issued (if 
warranted), the case should be returned to the Board, in 
accordance with appellate procedures.  No action is required 
of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




